             Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 1 of 18




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


    In re:                                                      §
                                                                §
    HOUTEX BUILDERS, LLC, et al.,1                              §               Case No. 18-34658
                                                                §
                                                                §               Chapter 11
                         DEBTORS.                               §

       THIRD INTERIM APPLICATION FOR ALLOWANCE OF COMPENSATION
      AND REIMBURSEMENT OF EXPENSES OF DIAMOND MCCARTHY LLP, AS
     GENERAL BANKRUPTCY COUNSEL FOR THE DEBTORS, FOR THE PERIOD
                 AUGUST 1, 2019 THROUGH DECEMBER 31, 2019

             THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
             YOU. IF YOU OPPOSE THE APPLICATION, YOU SHOULD IMMEDIATELY
             CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
             AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
             RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
             FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS
             WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
             APPLICATION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
             TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
             FURTHER NOTICE TO YOU. IF YOU OPPOSE THE APPLICATION AND
             HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
             HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
             CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
             APPLICATION AT THE HEARING.

             REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

             THERE WILL BE A HEARING ON THIS APPLICATION ON MARCH 24,
             2020 AT 11:00 A.M. IN COURTROOM 403, 515 RUSK STREET, HOUSTON,
             TEXAS 77002.




1            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: HOUTEX Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
             Shadywood, LLC (7627).
      Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 2 of 18




                             SUMMARY OF FEE APPLICATION

   Date of Hearing:                                            March 24, 2020 at 11:00 a.m.
   Name of Applicant:                                             Diamond McCarthy LLP
   Authorized to Provide Professional Services to:          General Bankruptcy Counsel to
                                                       HouTex Builders, LLC, 2203 Looscan
                                                       Lane, LLC and 415 Shadywood, LLC
   Date Order of Appointment signed:                                      October 12, 2018
   Date Rule 2016(b) statement filed:                                  September 24, 2018
   Period for which Compensation and                       8/01/2019 through 12/31/2019
   Reimbursement is sought:
   Total fees applied for in this application and in                           $387,113.00
   all prior applications (including any retainer
   amounts applied or to be applied):
   Total Attorney Service Fees Sought:                                          $83,967.00

   Total Attorney Hours expended:                                                   176.90

   Attorney rates:         high:                                                   $525.00
                           low:                                                    $325.00
   Average hourly rate for professionals requested                                 $474.65
   in this application:
   Total paralegal fees requested in this                                        $5,537.00
   application:
   Total paralegal hours covered by this                                             28.10
   application:
   Average hourly rate for paralegals:                                             $197.04
   Total Reimbursable Expenses sought in this                                    $4,670.07
   application:
   Aggregate of fees and expenses:                                              $94,174.07
   Retainer amount:                                                                     $0
   Total compensation and expenses previously                                  $173,632.27
   awarded:
   This is an: interim/final application                                           Interim




DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                     Page 2 of 16
       Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 3 of 18



                                INDEX OF EXHIBITS

Exhibit A    Summary of Time Expended by Timekeepers

Exhibit B    Summary of Fees by Categories

Exhibit C    Summary of Expenses

Exhibit D    Diamond McCarthy LLP Invoices




DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                      Page 3 of 16
       Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 4 of 18



TO THE HONORABLE JEFFREY NORMAN, UNITED STATES BANKRUPTCY JUDGE:

        Diamond McCarthy LLP (“Diamond McCarthy”), general bankruptcy counsel to Houtex

Builders, LLC, 2203 Looscan Lane, LLC and 415 Shadywood, LLC (each a “Debtor” and collectively,

the “Debtors”) in the above-referenced chapter 11 cases (each, a “Chapter 11 Case” and collectively,

the “Chapter 11 Cases”), hereby submits this Third Interim Application for Allowance of

Compensation and Reimbursement of Expenses (this “Application”), pursuant to §§ 330 and 331 of

title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), rules 2014, 2016,

and 6003 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rule 2016-1 of

the Bankruptcy Local Rules for Southern District of Texas (the “Local Rules”), seeking entry of an

order granting interim allowance of compensation in and reimbursement of expenses incurred during

the period from August 1, 2019 through and including December 31, 2019 (the “Application Period”)

as further explained herein. In support of the Application, Diamond McCarthy respectfully represents

as follows:

                                         JURISDICTION

        1.     This Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334. This

is a core proceeding pursuant to 28 U.S.C. § 157(b).

        2.     Venue of the Debtor’s Chapter 11 Case in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409.

        3.     The statutory base for the relief sought are §§ 327(a), 330, and 1107(b) of the

Bankruptcy Code; Bankruptcy Rules 2014, 2016, and 6003; and Local Rule 2016-1.

                                         BACKGROUND

        4.     On August 23, 2018 (the “Petition Date”), the Debtors each filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code thereby commencing the Chapter 11 Cases.




DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                            Page 4 of 16
       Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 5 of 18



       A.      Retention of Diamond McCarthy.

       5.      The Debtors filed the Application to Employ Diamond McCarthy LLP as General Counsel

pursuant to § 327(a) of the Bankruptcy Code on September 24, 2018 (“Retention Application”) [ECF No.

62].

       6.      On October 12, 2018 the Court entered its order granting the Application [ECF No.

105], effective as of August 23, 2018 (“Retention Order”).

       7.      The Debtors entered into a post-petition financing arrangement to provide them with

sufficient cash to pay ongoing administrative costs including allowed professional fees of Diamond

McCarthy.

       B.      Prior Applications for Compensation and Payments Received by Diamond
               McCarthy

       8.      On February 25, 2019, Diamond McCarthy filed its First Interim Application for

Allowance of Compensation and Reimbursement of Expenses as Counsel for the Debtors for the

Period August 23, 2018 Through December 31, 2018 (the “First Interim Application”) [ECF No. 218]

requesting approval, allowance, and payment of fees on an interim basis in the amount of $152,445.50,

and reimbursement of expenses in the amount of $10,407.30, for a total request in the amount of

$162,852.80.

       9.      On April 10, 2019, after notice and hearing, the Court entered the Agreed Order

Granting First Interim Application for Allowance of Compensation and Reimbursement of Expenses

of Diamond McCarthy LLP for the Period August 23, 2018 through December 31, 2018 (the “First

Fee Order”) [ECF No. 259]. The First Fee Order approved and allowed interim fees in the amount

of $76,426.40 (which is half of the fees requested in the First Interim Application) and 100% of out-

of-pocket expenses in the amount of $10,407.30, for a total interim allowance of $86,833.70. Diamond

McCarthy has received payment from the Debtors totaling $86,630.04 for allowed fees and expenses.

There is an unpaid balance of approved fees and expenses in the amount of $203.66.

DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                           Page 5 of 16
       Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 6 of 18




       10.      On September 13, 2019, Diamond McCarthy filed its Second Interim Application for

Allowance of Compensation and Reimbursement of Expenses as Counsel for the Debtors for the

Period January 1, 2019 Through July 31, 2018 (the “Second Interim Application”) [ECF No. 346]

requesting approval, allowance, and payment of fees on an interim basis in the amount of $145,163.50,

and reimbursement of expenses in the amount of $14,216.82, for a total request in the amount of

$159,380.32.

       11.      On October 25, 2019, after notice of hearing, the Court entered the Agreed Order

Granting Second Interim Application for Allowance of Compensation and Reimbursement of

Expenses of Diamond McCarthy LLP for the Period January 1, 2019 through July 31, 2018 (the

“Second Fee Order”) [ECF No. 389]. The Second Fee Order approved and allowed interim fees in

the amount of $72,581.75 (which is half of the fees requested in the Second Interim Application) and

100% of out-of-pocket expenses in the amount of $14,216.82, for a total interim allowance of

$86,798.57. Diamond McCarthy has received payment from the Debtors totaling $86,630.04 for

allowed fees and expenses.

       12.      This is Diamond McCarthy’s third interim request for allowance and payment of fees

and expenses.

                                     RELIEF REQUESTED

       13.      Pursuant to §§ 330 and 331 of the Bankruptcy Code, Diamond McCarthy respectfully

requests interim allowance of professional fees in the amount of $89,504.00 and reimbursement of

expenses in the amount of $4,670.07 for a total request in the amount of $94,174.07 for the

Application Period.

       14.      Diamond McCarthy has made every effort to ensure that the Application complies

with the Local Rules the United States Trustee Appendix A—Guidelines for Reviewing Applications for




DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                           Page 6 of 16
        Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 7 of 18



Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330, dated January 30, 1996 (the “U.S.

Trustee Guidelines”).

        15.      Diamond McCarthy has made every effort to avoid unnecessary duplication of effort

by and among its attorneys and paralegals.

        16.      No agreement exists between Diamond McCarthy and any other person, firm or entity

for the division or sharing of compensation in this case.

                      SERVICES PROVIDED BY DIAMOND MCCARTHY

        17.      Diamond McCarthy’s attorneys are experienced in all aspects of bankruptcy matters,

possess a high level of expertise, and have an excellent reputation in the business and legal

communities. The professional biographies of Diamond McCarthy’s current attorneys, including

those providing services to the Debtor in connection with this Application, are available on Diamond

McCarthy’s website at www.diamondmccarthy.com.

        18.      Diamond McCarthy maintained detailed written records of the time expended by

attorneys and paralegals in the rendition of their professional services to the Debtors. Such time

records were generated contemporaneously with the performance of the professional services

described therein and in the ordinary course of Diamond McCarthy’s practice. Diamond McCarthy’s

hourly billing rates, as set out in Exhibit A, are the rates that Diamond McCarthy regularly charges

its hourly clients.

        19.      Diamond McCarthy established separate billing categories for use in its representation

of the Debtors as follows:

                 Category Number        Category Description

                 11                     Case Administration
                 12                     Houtex Builders, LLC Asset Analysis & Recovery
                 15                     Business Operations
                 16                     Claim Administration & Objection
                 17                     Employment & Fee Applications
                 18                     Financing & Cash Collateral

DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                              Page 7 of 16
       Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 8 of 18



                19                      Litigation
                20                      Meetings & Communications with Creditors
                21                      Plan & Disclosure Statement

        20.     Diamond McCarthy accounted for the time expended within the various project billing

categories. These distinct, numbered project billing categories enabled Diamond McCarthy to

monitor its activities and appropriately account for the time expended by each attorney and paralegal

in each category.

        21.     Diamond McCarthy further accounted for the time expended within the various

categories by delineating the amount of time expended by task. This procedure enabled Diamond

McCarthy to better inform the Debtors, the Court, and other parties-in-interest about the nature of

the services provided and the time expended by its professionals.

        22.     To streamline and control legal fees and expenses, Diamond McCarthy has sought to

minimize the expenditure of time by its senior attorneys by delegating responsibilities to junior

attorneys and paralegals, as appropriate.

                                 DESCRIPTION OF SERVICES

        23.     During the Application Period, Diamond McCarthy has provided the Debtors services

to advance the Chapter 11 Cases as summarized on Exhibit B and further described below.

        24.     The total hours and amounts charged by Diamond McCarthy attorneys and paralegals

during the Application Period are 205 hours, representing $89,504.00. During the Application Period,

the average hourly rate for Diamond McCarthy attorneys is $474.65 and the average hourly rate for

Diamond McCarthy paralegals is $197.04.

        25.     The specific tasks undertaken by Diamond McCarthy, the number of hours devoted,

and the amounts charged by each attorney and paralegal within each billing category are also set forth

in the invoices attached hereto as Exhibit D-1 through D-9. The time records are set forth in

chronological order in each invoice.


DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                           Page 8 of 16
       Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 9 of 18




        26.      A description of the services by project billing category is below.

        A.       Case Administration (Matter 11)

        27.      The total hours and amounts charged by Diamond McCarthy attorneys and paralegals

during the Application Period under the Case Administration billing category (matter 11) are set forth

on Exhibit D-1. Diamond McCarthy’s services during the Application Period in this billing category

include the following:

                Preparing for and attending status conferences and hearings on various matters on
                 behalf of the Debtors; and

                Addressing matters that do not otherwise fall into other billing categories.

        B.       HouTex Builders, LLC Asset Analysis & Recovery (Matter 12)

        28.      The total hours and amounts charged by Diamond McCarthy attorneys and paralegals

during the Application Period under the HouTex Builders, LLC Asset Analysis & Recovery billing

category (matter 12) is set forth on Exhibit D-2.            Diamond McCarthy’s services during the

Application Period in this billing category include the following:

                Preparing and filing documents necessary to obtain approval for the sale of the
                 Lynbrook property; and

                Working with the Debtor and the title company to close the sale of the Lynbrook
                 property.

        C.       Business Operations (Matter 15)

        29.      The total hours and amounts charged by Diamond McCarthy attorneys and paralegals

during the Application Period under the Business Operations billing category (matter 14) is set forth

on Exhibit D-3. Diamond McCarthy’s services during the Application Period in this billing category

include the following:

                Following up regarding the status of insurance.




DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                                  Page 9 of 16
       Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 10 of 18



        D.       Claim Administration and Objection (Matter 16)

        30.      The total hours and amounts charged by Diamond McCarthy attorneys and paralegals

during the Application Period under the Claims Administration and Objection billing category (matter

16) is set forth on Exhibit D-4. Diamond McCarthy’s services during the Application Period in this

billing category include the following:

                Analyzing claims and preparing objections to certain claims;

                Analyzing motion to dismiss and replies to objections to certain claims; and

                Preparing and filing responses to motion to dismiss certain claim objections.

        E.       Employment and Fee Applications (Matter 17)

        31.      The total hours and amounts charged by Diamond McCarthy attorneys and paralegals

during the Application Period under the Employment and Fee Application billing category (matter

17) is set forth on Exhibit D-5. Diamond McCarthy’s services during the Application Period in this

billing category include the following:

                Preparing and filing Diamond McCarthy’s Second Interim Application;

                Preparing and filing second interim fee application for Linda Schmuck and obtaining
                 approval by the Court; and

                Attending hearings and negotiating with objecting counsel to obtain approval of
                 Diamond McCarthy’s Second Interim Application.

        F.       Financing and Cash Collateral (Matter 18)

        32.      The total hours and amounts charged by Diamond McCarthy attorneys and paralegals

during the Application Period under the Financing and Cash Collateral billing category (matter 18) is

set forth on Exhibit D-6. Diamond McCarthy’s services during the Application Period in this billing

category include the following:

                Analyzing DIP claim amounts and working on supplemental DIP pleading.



DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                            Page 10 of 16
       Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 11 of 18



        G.        Litigation (Matter 19)

        33.       The total hours and amounts charged by Diamond McCarthy attorneys and paralegals

during the Application Period under the Litigation billing category (matter 19) is set forth on Exhibit

D-7. Diamond McCarthy’s services during the Application Period in this billing category include the

following:

                Reviewing and preparing exhibits and rebuttal exhibits for hearing and trial on
                 involuntary petition;

                Preparing for and attending hearings and trial on involuntary petition; and

                Preparing and filing post-trial brief in support of involuntary petition.

        H.        Reporting/ Meetings and Communications with Creditors (Matter 20)

        34.       The total hours and amounts charged by Diamond McCarthy attorneys and paralegals

during the Application Period under the Reporting/ Meetings and Communications with Creditors

billing category (matter 20) is set forth on Exhibit D-8. Diamond McCarthy’s services during the

Application Period in this billing category include the following:

                Finalizing and filing monthly operating reports.

        I.        Plan and Disclosure Statement (Matter 21)

        35.       The total hours and amounts charged by Diamond McCarthy attorneys and paralegals

during the Application Period under the Plan and Disclosure Statement billing category (matter 21) is

set forth on Exhibit D-9. Diamond McCarthy’s services during the Application Period in this billing

category include the following:

                Revising chapter 11 plan and disclosure statement;

                Preparing and filing amended proposed plan and disclosure statement;

                Analyzing and preparing liquidation statement;

                Preparing solicitation versions of the plan and disclosure statements;


DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                               Page 11 of 16
       Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 12 of 18




             Preparing and finalizing ballots for solicitation; and

             Preparing for and attending disclosure statement hearing.

                                DESCRIPTION OF EXPENSES

       36.     Diamond McCarthy requests reimbursement of actual and necessary expenses

incurred in the rendition of professional services to the Debtors in the amount of $4,670.07. The

summary of the expenses is set forth on Exhibit C attached hereto. The itemization of the expenses

are set forth on the invoice attached as Exhibit D-1.

       37.     The legal research fees represent Diamond McCarthy’s allocation of a percentage of

its overall monthly Westlaw charges.

       38.     Diamond McCarthy submits that all expenses incurred were reasonable and necessary

and should be allowed by the Court.

                    STANDARDS FOR APPROVING COMPENSATION

       39.     Section 330 of the Bankruptcy Code authorizes the Court to award Diamond

McCarthy reasonable compensation for its actual and necessary services rendered as well as

reimbursement of its actual and necessary expenses incurred in the rendering of services as general

counsel to the Debtors. Section 330 provides:

               (a)(1) After notice to the parties in interest and to the United States
                      Trustee and a hearing, and subject to sections 326, 328, and
                      329, the court may award to a trustee, a consumer privacy
                      ombudsman appointed under section 332, an examiner, an
                      ombudsman appointed under section 333, or a professional
                      person employed under section 327 or 1103:

                         (A)   reasonable compensation for actual, necessary services
                               rendered by the trustee, examiner, ombudsman,
                               professional person or attorney and by any
                               paraprofessional person employed by any such person;
                               and

                         (B)   reimbursement for actual, necessary expenses.

11 U.S.C. § 330(a)(1).

DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                           Page 12 of 16
       Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 13 of 18




        40.      Section 331 of the Bankruptcy Code authorizes the Court to award compensation on

a final basis as follows:

                 A trustee, an examiner, a debtor’s attorney, or any professional person
                 employed under section 327 or 1103 of this title may apply to the court not
                 more than once every 120 days after an order for relief in a case under this
                 title, or more often if the court permits, for such compensation for services
                 rendered before the date of such an application or reimbursement of expenses
                 incurred before such date as is provided under section 330 of this title. After
                 notice and a hearing, the court may allow and disburse to such applicant such
                 compensation or reimbursement.

11 U.S.C. § 331.

        41.      This Application substantiates the total amount that Diamond McCarthy seeks for fees

and expenses in accordance with each element of the customary standards applied to fee applications.

These standards are set forth in (i) Rule 2016 of the Federal Rules of Bankruptcy Procedure, and (ii) In

re First Colonial Corp. of America, 544 F.2d 1291 (5th Cir. 1977), cert. denied, 431 U.S. 904 (1977).

        42.        In First Colonial, the Fifth Circuit adopted twelve factors to apply to the determination

of awards of attorneys’ fees in bankruptcy cases: (i) time and labor required; (ii) the novelty and

difficulty of the questions; (iii) the skill requisite to perform the legal service properly; (iv) the

preclusion of other employment by the professional due to acceptance of the case; (v) the customary

fee; (vi) whether the fee is contingent or fixed; (vii) time limitations imposed by the client or the

circumstances; (viii) the amount involved and the results obtained; (ix) the experience, reputation and

ability of the attorneys; (x) the “undesirability” of the case; (xi) the nature and length of the

professional relationship with the client; and (xii) awards in similar cases. First Colonial, 544 F.2d at

1298-99. These factors were taken from Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19

(5th Cir. 1974), a non-bankruptcy case, and are commonly referred to as the “Johnson factors.” The

original Johnson factors, as embraced by First Colonial, remain applicable to the determination of

reasonableness of fees awarded under the Bankruptcy Code. 15 King, Collier on Bankruptcy, ¶ 330.04[3]


DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                                 Page 13 of 16
      Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 14 of 18



at 330-35 to 330-41. A majority of the Johnson factors are now codified under Bankruptcy Code Section

330(a). Id. The following analysis of the First Colonial factors support the reasonableness of Diamond

McCarthy’s requested fees and expenses:

            a.     Time and labor required. The professional services rendered by Diamond
                   McCarthy on behalf of the Debtors have required the continuous expenditure of
                   time and effort, and in some cases under time pressures that sometimes required
                   the performance of services late into the evening and over weekends and holidays.

            b.     Novelty and Difficulty of Legal Problems Involved. This Johnson factor examines
                   the degree of novelty and difficulty of the issues encountered by Diamond
                   McCarthy in representing the Debtor. Diamond McCarthy has faced a number of
                   difficult and complex legal issues, to wit:

                      During these Chapter 11 Cases, the Debtors decided to pursue a sale of
                       substantially of all their assets in order to maximize the value of their estates.
                       Diamond McCarthy prepared bidding procedures designed to maximize the
                       value of the assets. Furthermore, Diamond McCarthy represented the
                       Debtors in connection with the sale of their properties. As of the date hereof,
                       the Debtors have sold all four of the four properties the Debtors owned at the
                       commencement of these Bankruptcy Cases. The resulted in several millions
                       of dollars in proceeds to the Debtors’ estates.

                      Diamond McCarthy analyzed the Debtors’ interests and potential claims
                       related to the numerous contractual and lending arrangements each of the
                       Debtors entered into prior to filing for bankruptcy. Diamond McCarthy had
                       to seek turnover of information and formal discovery in order to obtain critical
                       information to analyze these interests and potential claims.

                      Diamond McCarthy helped the Debtors in commencing an involuntary
                       bankruptcy proceeding against HL Builders, LLC. There are a number of
                       interconnected issues between the Debtors’ bankruptcy cases and the HL
                       Builders’ bankruptcy case.

            c.     The skill requisite to perform the legal services properly. A number of difficult
                   issues and matters addressed in this case required a high degree of skill and
                   expertise. Diamond McCarthy’s attorneys have been used effectively and
                   efficiently to perform the tasks assigned to them and have provided valuable and
                   effective assistance to the Debtors. Addressing these issues required knowledge
                   and application of the Bankruptcy Code, the Bankruptcy Rules, and court
                   decisions interpreting the same.

            d.     Preclusion of other employment due to the acceptance of this case. Diamond
                   McCarthy’s representation of the Debtors has not precluded the attorneys from
                   devoting time to other cases and new matters.



DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                             Page 14 of 16
     Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 15 of 18



          e.    Customary Fee. Diamond McCarthy’s hourly billing rates, as set out in Exhibit A,
                are the rates that Diamond McCarthy regularly charges its hourly clients. The
                hourly rates charged by Diamond McCarthy are lower than or commensurate with
                the customary fees charged by professionals of similar experience, reputation, and
                abilities in this community, as well as those rates charged regionally and nationally.
                Additionally, the hourly rates charged by Diamond McCarthy are consistent with
                the amounts involved in this case, the results obtained by Diamond McCarthy, and
                the level of skill necessary to perform the work. Accordingly, the fees charged by
                Diamond McCarthy are reasonable and customary.

          f.    Whether the fee is fixed or contingent. Diamond McCarthy charges customary
                hourly rates, as adjusted annually, for the time expended by its attorneys and
                paralegals in representing the Debtors. Diamond McCarthy’s fee is not outcome
                dependent.

          g.    The amount of time involved and the results obtained. Diamond McCarthy’s
                actions in this case have allowed the Debtors to meet the challenges facing the
                Debtors in connection with the development and disposition of its assets. The
                requested compensation is reasonable in view of the time expended and the results
                obtained in the case to date.

          h.    The experience, reputation, and ability of the professionals who performed
                virtually all of the services in the case. Diamond McCarthy’s attorneys, over many
                years, have appeared throughout the United States providing legal representation
                to trustees, debtors, secured creditors, unsecured creditors, and committees.
                Further, partners of Diamond McCarthy have for many years actively participated
                in leadership positions in local, state and national bar associations, and have written
                for local and national publications and spoken at local, state, and national institutes
                for continuing legal education in the creditors’ rights and bankruptcy areas.
                Diamond McCarthy’s attorneys are experienced in all aspects of bankruptcy
                matters, possess a high level of expertise, and have an excellent reputation in the
                business and legal communities. Furthermore, Diamond McCarthy has particular
                experience in the areas of complex insolvency, workout, and corporate
                reorganization.

          i.    At all times covered by this Application, Diamond McCarthy diligently fulfilled its
                duty as attorney for the Debtors. All services rendered by Diamond McCarthy
                were necessary, proper, and beneficial to the bankruptcy cases and the Debtors’
                estates. Services performed by Diamond McCarthy throughout this case were
                done in a professional, skilled, and expeditious manner, requiring substantially less
                time than would have been required by counsel with less experience. Every action
                of Diamond McCarthy was taken to reduce the legal hours expended and matters
                not demanding the services of senior attorneys were assigned to junior attorneys,
                associates, or paralegals.

          j.    The undesirability of the case. The Chapter 11 Cases are not undesirable but, as
                already indicated, it required a certain commitment of time from Diamond
                McCarthy attorneys and paralegals.


DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                          Page 15 of 16
       Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 16 of 18




             k.     Awards in similar cases. The compensation requested in this case is comparable
                    to, if not less than, the compensation allowed in other cases similar in size and
                    complexity to this case.

             l.     Disbursements. Diamond McCarthy disbursed the sum of $14,216.82 for
                    necessary expenses incurred in the rendition of professional services during this
                    case during the Application Period. Diamond McCarthy’s policy regarding
                    charging of expenses is set forth in the retention agreement attached to the
                    Retention Application.

                                           CONCLUSION

        WHEREFORE, Diamond McCarthy respectfully requests approval and allowance of a total

award for the Application Period in the amount of $94,174.07 comprised of (i) compensation for

professional services in the amount of $89,504.00; and (ii) reimbursement of expenses in the amount

of $4,670.07; and approval of any and all other relief to which Diamond McCarthy may be entitled.


Dated: February 24, 2020                                Respectfully submitted,

                                                        DIAMOND McCARTHY LLP

                                                        /s/ Charles M. Rubio
                                                        Charles M. Rubio
                                                        TBA No. 24083768
                                                        crubio@diamondmccarthy.com
                                                        Two Houston Center
                                                        909 Fannin, 37th Floor
                                                        Houston, Texas 77010
                                                        Telephone: (713) 333-5100
                                                        Facsimile: (713) 333-5199

                                                        Counsel to the Debtors and Debtors-in-Possession

                                  CERTIFICATE OF SERVICE

        I certify that on February 24, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas to all parties registered to receive CM/ECF notice. I further certify that a true and correct
copy of the foregoing document was served on February 24, 2020, by United States Mail, first class,
postage prepaid to all parties on the Service List attached hereto and that a courtesy copy was delivered
by hand delivery to the Office of the U.S. Trustee and chambers for the Honorable Jeffrey Norman.

                                                        /s/ Charles M. Rubio


DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                               Page 16 of 16
         Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 17 of 18




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


    In re:                                                      §
                                                                §
    HOUTEX BUILDERS, LLC, et al.,1                              §               Case No. 18-34658
                                                                §
                                                                §               Chapter 11
                         DEBTORS.                               §

      ORDER GRANTING THIRD INTERIM APPLICATION FOR ALLOWANCE OF
       COMPENSATION AND REIMBURSEMENT OF EXPENSES OF DIAMOND
         MCCARTHY LLP, AS GENERAL COUNSEL FOR THE DEBTORS FOR
           THE PERIOD AUGUST 1, 2019 THROUGH DECEMBER 31, 2019
                        (This Order relates to ECF No. ___)

             Upon consideration of the Third Interim Application for Allowance of Compensation and

Reimbursement of Expenses (the “Application”)2 of Diamond McCarthy LLP (“Diamond

McCarthy”), as general counsel to Houtex Builders, LLC, 2203 Looscan Lane, LLC and 415

Shadywood, LLC (each a “Debtor” and collectively the “Debtors”) for the period August 1, 2019

through and including December 31, 2019 (the “Application Period”) and the Court having

determined it has jurisdiction to consider the Application and the relief requested therein pursuant to

28 U.S.C. § 1334, 11 U.S.C. §§ 330 and 331, Bankruptcy Rule of Procedure 2016, and Local Bankruptcy

Rule 2016-1; and it appearing to the Court that the Application and the relief requested therein is a

core proceeding pursuant to 28 U.S.C. § 157(b) and venue is proper in this district pursuant to

28 U.S.C. §§ 1408 and 1409; and it appearing to the Court that due and proper notice of the

Application has been given and no other or further notice need be provided; and it further appearing



1            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: HOUTEX Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
             Shadywood, LLC (7627).
2            Capitalized terms used but not defined herein have the meanings assigned to such terms in the Application.


ORDER ON DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                                        PAGE 1 OF 2
      Case 18-34658 Document 460 Filed in TXSB on 02/24/20 Page 18 of 18



to the Court after review of the Application, any objections (any outstanding as of the hearing date on

the Application having been overruled) and the record made by Diamond McCarthy during the

hearing before the Court on the Application that Diamond McCarthy has established the basis for

interim allowance of fees and expenses during the Application Period as set out in the Application;

IT IS HEREBY

       ORDERED, that the relief requested in Diamond McCarthy’s Application is approved and

the amount of $94,174.07 (the “Total Interim Award”) consisting of attorney and paralegal fees of

$89,504.00 and out-of-pocket expenses of $4,670.07 during the Application Period is allowed on an

interim basis for Diamond McCarthy; and further

       ORDERED, that the Debtors shall pay to Diamond McCarthy the Total Interim Award

promptly following entry of this Order; and further

       ORDERED, that the Court shall retain jurisdiction with respect to all matters relating to the

interpretation and implementation of this order.



DATED: _________________, 2020.

                                               ____________________________________
                                               THE HONORABLE JEFFREY NORMAN
                                               UNITED STATES BANKRUPTY JUDGE




ORDER ON DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION                                    PAGE 2 OF 2
